Citation Nr: 1220422	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  08-00 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right lower extremity (RLE) radiculopathy, to include as secondary to service-connected disabilities.

2.  Entitlement to a higher initial disability rating in excess of 10 percent for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, had active service from March 1986 to 
March 2006.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from 
a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In June 2007, the Veteran entered a notice of disagreement (NOD) with the initial rating for tinnitus assigned in the February 2007 rating decision.  Because the Veteran has disagreed with the initial rating assigned following the grant of service connection for tinnitus, the Board has characterized this issue as one of entitlement to a higher initial disability rating.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

The issue of entitlement to service connection for RLE radiculopathy, to include as secondary to service-connected disabilities, is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


FINDING OF FACT

The Veteran's service-connected tinnitus has been assigned the maximum 
10 percent schedular rating available under Diagnostic Code 6260 for the entire initial rating period on appeal.


CONCLUSION OF LAW

There is no legal basis for the assignment of an initial disability rating in excess of 10 percent for tinnitus for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321(b), 4.87, Diagnostic Code (DC) 6260 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Concerning the issue of a higher initial rating for service-connected tinnitus, as this issue concerns an initial rating and comes before the Board on appeal from the decision which also granted service connection, there can be no prejudice to the Veteran from any alleged failure to give adequate 38 U.S.C.A. § 5103(a) notice for the service connection claim.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).  

Moreover, as there is no legal basis for a higher initial rating than 10 percent for tinnitus, in such cases where the law is dispositive, the claim must be denied due to a lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Review of VA's duty to notify and assist is not necessary in cases such as this.  VA is not required to meet the duty to notify or assist a claimant where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004.

Rating Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by DCs.  38 C.F.R. 
§ 4.27 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson, 
12 Vet. App. at 126.

Initial Rating for Bilateral Tinnitus

The Veteran also contends that the initial disability rating for his bilateral tinnitus should be evaluated in excess of 10 percent, although 10 percent is the maximum schedular rating for tinnitus.  The Veteran has not provided any evidence that the tinnitus warrants an extra-schedular rating.

Tinnitus is evaluated under DC 6260, which provides a 10 percent disability rating for recurrent tinnitus.  38 C.F.R. § 4.87, DC 6260.  Note (2) following DC 6260 further explains that the Board must assign only a single evaluation for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) affirmed VA's long-standing interpretation of DC 6260 as authorizing only a single 
10 percent rating for tinnitus, whether perceived as unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Citing U.S. Supreme Court precedent, the Federal Circuit explained in Smith that an agency's interpretation of its own regulations was entitled to substantial deference by the courts as long as that interpretation was not plainly erroneous or inconsistent with the regulations.  Finding that there was a lack of evidence in the record suggesting that VA's interpretation of DC 6260 was plainly erroneous or inconsistent with regulations, the Federal Circuit concluded that the Veterans Court had erred in not deferring to VA's interpretation.  In view of the foregoing, the Board concludes that the regulations preclude a schedular evaluation in excess of a single 10 percent rating for tinnitus.  Therefore, the Veteran's claim for a disability rating greater than 
10 percent for tinnitus must be denied under DC 6260, Note 2.  As disposition of this appeal is based on the law and not the facts of the case, the appeal must be denied based on a lack of entitlement under the law.  Sabonis at 430.

Extraschedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2010), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath, 1 Vet. App. at 593.  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 
22 Vet. App. 111 (2008).

Concerning the issue of a higher initial rating for tinnitus, the Board finds that the schedular rating criteria contemplate the limitations and impairment caused by the Veteran's service-connected tinnitus.  The Rating Schedule clearly addresses all degrees of recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head. 38 C.F.R. § 4.87, DC 6260, Note (2).  As the Rating Schedule contemplates all aspects of the Veteran's tinnitus and requires a single 10 percent evaluation for such a disability, the Board finds that referral for extraschedular consideration is not warranted for bilateral tinnitus.


ORDER

An initial disability rating for tinnitus in excess of 10 percent is denied.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim for service connection for RLE radiculopathy, to include as secondary to service-connected disabilities, so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 
38 C.F.R. § 3.159(c), (d) (2011).

In order to establish direct service connection for a claimed disorder, generally, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).

With respect to current disability, it is uncontroverted that the Veteran has been diagnosed with RLE radiculopathy.  Concerning the question of in-service disease or injury, service treatment records reflect that in January 2006, the Veteran received treatment for lower back pain that radiated down the right leg; the service examiner reported positive straight-leg testing on the right.  In a February 2006 service treatment record, the Veteran was diagnosed with disc herniation at L3-4 with protrusion to the right and lumbar radiculitis impression.  

The Veteran has also contended that the RLE radiculopathy is secondary to service-connected disabilities, specifically service-connected degenerative disc disease (DDD) of the lumbar spine.  Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

As stated above, the Veteran has a current diagnosis of RLE radiculopathy.  The Veteran is service connected for DDD of the lumbar spine.  Service connection for DDD of the lumbar spine was granted in a February 2007 rating decision of the Waco RO.  In a May 2009 private treatment record, the private examiner diagnosed multilevel lumbar disc disease with evidence of RLE radiculopathy.

The Board notes that no VA or private medical report is of record with an etiology opinion specifically addressing the question of the relationship of current RLE radiculopathy to active service or the relationship of the current RLE radiculopathy to the Veteran's service-connected disabilities, specifically service-connected DDD of the lumbar spine.  

This case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions concern the relationship, if any, between the diagnosed RLE radiculopathy and his military service, in particular the February 2006 service treatment record, where the Veteran was diagnosed with disc herniation at L3-4 with protrusion to the right and lumbar radiculitis impression, and the relationship of the current RLE radiculopathy to the Veteran's service-connected disabilities, specifically service-connected DDD of the lumbar spine.  These questions must be addressed by an appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the factor of relationship of current disability to service, the Court has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).

Given the in-service symptoms of low back pain radiating down the Veteran's right leg, and diagnosis of disc herniation at L3-4 with protrusion to the right and lumbar radiculitis impression in service, the reported history of RLE radiculopathy symptoms, and the current diagnosis of RLE radiculopathy, the Board finds that a VA examination with medical nexus opinion is required to aid in determining whether the current RLE radiculopathy is causally related to active service.  There is also insufficient medical evidence to determine whether the Veteran's RLE radiculopathy is related to the service-connected disabilities, specifically DDD of the lumbar spine.  For these reasons, the Board finds that the Veteran should be afforded a VA examination in order to obtain an opinion as to whether the current RLE radiculopathy was incurred in or aggravated by service or is proximately due to or aggravated by service-connected disabilities, specifically service-connected DDD of the lumbar spine.  

The Board also notes that, while the Veteran was provided with notice under the Veterans Claims Assistance Act of 2000 (VCAA) with regard to establishing service connection on a direct basis, he was not provided with notice of what type of information and evidence is needed to substantiate his claim for service connection for RLE radiculopathy on a secondary basis.  Thus, on remand, the RO should provide corrective VCAA notice.

Accordingly, the issue of service connection for RLE radiculopathy, to include as secondary to service-connected disabilities, is REMANDED for the following action:

1.  The RO should send the Veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that advises the Veteran about what is needed to substantiate a claim for secondary service connection with respect to the claim for service connection for RLE radiculopathy.

2.  After the above has been completed, the Veteran should then be scheduled for a VA examination.  

The examiner should offer the following opinions:

a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran has RLE radiculopathy which had its onset during service or is related to service?  The examiner is directed to consider the Veteran's service treatment records reflecting low back pain radiating down the right leg in service.  For the purposes of the examination, the Veteran's service treatment records also document treatment for disc herniation at L3-4 with protrusion to the right and lumbar radiculitis impression in service in 
February 2006.  

b)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's RLE radiculopathy is proximately due to or was aggravated by any of his service-connected disabilities, specifically DDD of the lumbar spine?  The examiner should identify the baseline level of severity of the RLE radiculopathy prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  If some of the increase in severity of the RLE radiculopathy is due to natural progress, the examiner should identify the degree of increase in severity due to natural progression.

All indicated tests and studies are to be performed.  Prior to the examination, the relevant documents in the claims folder must be made available to the VA examiner for review of the case.  The VA examiner should also request a history from the Veteran.  A notation to the effect that the record review and history took place should be included in the report of the examiner.

A rationale should be given for all opinions and conclusions expressed in a typewritten report.  If an opinion cannot be rendered without resorting to speculation, the examiner should explain why it would be speculative to respond.

3.  After completion of the above development, the claim for service connection for RLE radiculopathy, including as secondary to service-connected disabilities, should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case, and should be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It is the Veteran's responsibility to report for any scheduled examination and to cooperate in the development of the case, as the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


